UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1115


JOHN B. KIMBLE,

                       Plaintiff – Appellant,

          v.

MONTGOMERY COUNTY (MD) POLICE DEPT.; MONTGOMERY COUNTY
MARYLAND GOVERNMENT; MONTGOMERY COUNTY SHERIFF'S DEPT.;
ANDREW W. PECORARO, Detective; DUANE GRANT, Detective,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:90-cv-00320-WMN)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John B. Kimble, Appellant Pro Se. Patricia Prestigiacomo Via,
COUNTY ATTORNEY’S OFFICE, Rockville, Maryland; Steven Giles
Hildenbrand, Assistant Attorney General, Baltimore, Maryland;
Stuart Milton Nathan, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Pikesville, Maryland; James Louis Parsons, Jr.,
LYNOTT, LYNOTT & PARSONS, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John     B.    Kimble    appeals      the   district      court’s   order

denying     his    “Motion    for    a    New    Trial   and   Other    Extraordinary

Relief in the Interests of Justice” * and its subsequent order

denying reconsideration of that order.                     We have reviewed the

record and find that this appeal is frivolous.                      Accordingly, we

deny leave to appeal in forma pauperis and dismiss the appeal

for   the    reasons       stated    by    the    district     court.      Kimble   v.

Montgomery        Cnty.    Police    Dep’t,      No.   1:90-cv-00320-WMN     (D.    Md.

Dec. 14, 2013; Jan. 28, 2014).                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED


      *
       Noting that Kimble’s notice of appeal lists only the order
denying reconsideration, Appellees argue that this court lacks
jurisdiction to consider the order denying Kimble’s motion for a
new trial.   However, because Kimble’s informal brief adequately
demonstrates his intent to appeal this order, and because
Appellees were not prejudiced by the omission given the
arguments in their response brief, we conclude that we have
jurisdiction to review both orders.       See Canady v. Crestar
Mortg. Corp., 109 F.3d 969, 974 (4th Cir. 1997) (recognizing
that failure to properly designate portion of judgment appealed
in notice of appeal “will not result in a loss of appeal as long
as the intent to appeal a specific judgment can fairly be
inferred and the appellee is not prejudiced by the mistake”
(internal quotation marks omitted)).



                                            2